IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2020 Term
                                _______________                        FILED
                                                                   March 27, 2020
                                  No. 18-0461                          released at 3:00 p.m.
                                _______________                    EDYTHE NASH GAISER, CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA

                               JOHN R. ZSIGRAY,
                                   Petitioner

                                        v.

                            CINDY LANGMAN and
                      J.W. EBERT CORPORATION, D/B/A
                               “McDONALDS”
                                 Respondents

      ____________________________________________________________

                  Appeal from the Circuit Court of Gilmer County
                    The Honorable Richard A. Facemire, Judge
                            Civil Action No. 16-C-17

                  AFFIRMED, IN PART, REVERSED, IN PART,
                    AND REMANDED WITH DIRECTIONS

      ____________________________________________________________

                             Submitted: March 4, 2020
                              Filed: March 27, 2020

William B. Summers, Esq.                     Robert L. Greer, Esq.
Parkersburg, West Virginia                   Jonathon W. Fischer, Esq.
Counsel for the Petitioner                   GREER LAW OFFICES, PLLC
                                             Clarksburg, West Virginia
                                             Counsel for the Respondents


CHIEF JUSTICE ARMSTEAD delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT


              1.      “‘The trial court, in appraising the sufficiency of a complaint on a

Rule 12(b)(6) motion, should not dismiss the complaint unless it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief.’ Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).” Syl. Pt.

3, Chapman v. Kane Transfer Co., Inc., 160 W. Va. 530, 236 S.E.2d 207 (1977).

              2.      “Appellate review of a circuit court’s order granting a motion to

dismiss a complaint is de novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-

Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).

              3.      “A circuit court’s entry of summary judgment is reviewed de novo.”

Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994).

              4.      “Summary judgment is appropriate if, from the totality of the evidence

presented, the record could not lead a rational trier of fact to find for the nonmoving party,

such as where the nonmoving party has failed to make a sufficient showing on an essential

element of the case that it has the burden to prove.” Syl. Pt. 2, Williams v. Precision Coil,

Inc., 194 W. Va. 52, 459 S.E.2d 329 (1995).

              5.      “The essential elements for a successful defamation action by a

private individual are (1) defamatory statements; (2) a nonprivileged communication to a

third party; (3) falsity; (4) reference to the plaintiff; (5) at least negligence on the part of

the publisher; and (6) resulting injury.” Syl. Pt. 1, Crump v. Beckley Newspapers, Inc., 173

W. Va. 699, 320 S.E.2d 70 (1983).
               6.     “An adverse expert witness enjoys civil immunity for his/her

testimony and/or participation in judicial proceedings where such testimony and/or

participation are relevant to said judicial proceedings.” Syl. Pt. 2, Wilson v. Bernet, 218 W.

Va. 628, 625 S.E.2d 706 (2005).

               7.     “Prior to the filing of a prospective judicial proceeding, a party to a

dispute is absolutely privileged to publish defamatory matter about a third person who is

not a party to the dispute only when (1) the prospective judicial action is contemplated in

good faith and is under serious consideration; (2) the defamatory statement is related to the

prospective judicial proceeding; and (3) the defamatory matter is published only to persons

with an interest in the prospective judicial proceeding.” Syl. Pt. 2, Collins vs. Red Roof

Inns, Inc., 211 W. Va. 458, 566 S.E.2d 595 (2002).

               8.     Judicial fact witnesses enjoy absolute immunity from defamation

claims based on their trial testimony where such testimony is relevant to the judicial

proceeding.

               9.     “‘The existence or nonexistence of a qualifiedly privileged occasion .

. . in the absence of controversy as to the facts, [is a] question [ ] of law for the court.’ Syl.

pt. 3, Swearingen v. Parkersburg Sentinel Co., 125 W.Va. 731, 26 S.E.2d 209 (1943).” Syl.

Pt. 6, Crump v. Beckley Newspapers, Inc., 173 W. Va. 699, 320 S.E.2d 70 (1983).

               10.    “Qualified privileges are based upon the public policy that true

information be given whenever it is reasonably necessary for the protection of one’s own

interests, the interests of third persons or certain interests of the public. A qualified

privilege exists when a person publishes a statement in good faith about a subject in which
he has an interest or duty and limits the publication of the statement to those persons who

have a legitimate interest in the subject matter; however, a bad motive will defeat a

qualified privilege defense.” Syl. Pt. 4, Dzinglski v. Weirton Steel Corp., 191 W. Va. 278,

445 S.E.2d 219 (1994).

              11.     “In order for a plaintiff to prevail on a claim for intentional or reckless

infliction of emotional distress, four elements must be established. It must be shown: (1)

that the defendant’s conduct was atrocious, intolerable, and so extreme and outrageous as

to exceed the bounds of decency; (2) that the defendant acted with the intent to inflict

emotional distress, or acted recklessly when it was certain or substantially certain

emotional distress would result from his conduct; (3) that the actions of the defendant

caused the plaintiff to suffer emotional distress; and, (4) that the emotional distress suffered

by the plaintiff was so severe that no reasonable person could be expected to endure it.”

Syl. Pt. 3, Travis v. Alcon Labs., Inc., 202 W. Va. 369, 504 S.E.2d 419 (1998).

              12.     “In evaluating a defendant’s conduct in an intentional or reckless

infliction of emotional distress claim, the role of the trial court is to first determine whether

the defendant’s conduct may reasonably be regarded as so extreme and outrageous as to

constitute the intentional or reckless infliction of emotional distress. Whether conduct may

reasonably be considered outrageous is a legal question, and whether conduct is in fact

outrageous is a question for jury determination.” Syl. Pt. 4, Travis v. Alcon Labs., Inc., 202

W. Va. 369, 504 S.E.2d 419 (1998).
ARMSTEAD, Chief Justice:

              Petitioner John R. Zsigray (“Mr. Zsigray”) filed a civil action against

Respondents Cindy Langman (“Ms. Langman”) and the J.W. Ebert Corporation, d/b/a

“McDonalds,” alleging claims for libel and slander (“defamation”), outrage, and

intentional infliction of emotional distress. The circuit court granted Ms. Langman’s Rule

12(b)(6) motion to dismiss the defamation claim, but allowed Mr. Zsigray’s remaining

claims to go forward. Following discovery, the circuit court granted Ms. Langman’s

summary judgment motion on the outrage and intentional infliction of emotional distress

claims. Mr. Zsigray subsequently filed this appeal.

              After review, we affirm the circuit court’s order granting summary judgment

on the outrage and intentional infliction of emotional distress claims. We affirm, in part,

and reverse, in part, the circuit court’s order granting Ms. Langman’s motion to dismiss

the defamation claim. We remand this matter to the circuit court for further proceedings

consistent with our ruling herein.

                I. FACTUAL AND PROCEDURAL BACKGROUND

              On May 8, 2015, Mr. Zsigray and his wife placed an order at the drive-thru

window at the McDonald’s restaurant in Glenville, West Virginia. Mr. Zsigray asserts that

he ordered a “plain chicken sandwich” but only received a plain chicken patty with no bun.

Upon discovering that he had received a plain chicken patty, Mr. Zsigray returned to the

first drive-thru window, explained that his order was incorrect, and demanded a refund. A

McDonald’s employee directed him to proceed to the second drive-thru window. Ms.


                                            1
Langman, the restaurant’s manager, was at the second window when Mr. Zsigray arrived.

Mr. Zsigray’s description of what occurred at the second window is as follows:

               And we pulled to the next window and there Cindy Langman
               [was] for whatever reason. And she was trying to give me a
               lecture on the sandwich and I didn’t want a lecture on the
               sandwich. I asked for a refund. So I called her a stupid f---ing
               b---- again and she give me my refund and we left. The next
               thing I know, I have a warrant out for arrest for harassment.

               Immediately after this incident, Ms. Langman contacted the West Virginia

State Police. West Virginia State Trooper K.J. Varner (“Trooper Varner”) was dispatched

to the restaurant. Trooper Varner’s investigation included both an interview with Ms.

Langman and a written statement that she prepared for him. The investigation revealed

that Mr. Zsigray had been involved in a prior incident at this McDonald’s in which he used

vulgar language toward Ms. Langman and allegedly used a racial epithet toward an

African-American employee 1 over a dispute involving pancake syrup. This earlier incident

occurred a few months prior to the May 2015 incident. In subsequent deposition testimony,

Mr. Zsigray described the pancake syrup incident as follows:

                      When I got to the window to pick them [pancakes] up,
               I asked Cindy Langman – at that time I didn’t know who she
               was – if she would give me some extra syrup please, and her
               reply was she was tired of giving me extra syrup all the time.
               And I like said to myself, “Whoo [sic], who is this woman.”

                      But anyways, I told her, I said, “Ma’am, I don’t want
               you to give me anything, but I do want extra syrup, so put it in
               the bag and, if you need to, charge me for it.”



      1
          Mr. Zsigray denied this allegation.

                                                2
                       Well, she just went on and on and I told her just give me
                back my money. So when she put the money in my hand she
                told me not to come back and I just looked at her and called her
                a stupid f---ing b---- and drove off.

                Ms. Langman told Trooper Varner that Mr. Zsigray used foul language

toward her, and that “she felt very threatened by him and his actions and does not feel safe

with him.” 2 Trooper Varner’s criminal complaint states that he reviewed “the

aforementioned interaction [depicting the chicken sandwich incident] . . . on video

surveillance and observed Mr. Zsigray open the drive-thru window after a worker had

closed it to keep him from yelling into the business.” 3 Based upon Trooper Varner’s



       2
           Ms. Langman’s written statement provides:

                       Mr. Zegrey [sic] has been through the store several
                times in the past and has had police speak to him in [the] past
                about his belligerent behavior and his foul language to me and
                my workers.

                       Today he came through[,] placed his order and received
                it. He proceeded to come back and say it was wrong and use
                foul language again at my workers and myself. He told me he
                wanted his f---ing refund and shut the f--- up. I told him I
                would get his money and not to cuss at me or my workers, he
                proceeded to say: I f---ing do what I f---ing want and if you
                don’t like it, I can come in there and show you how [I] can f--
                -ing cuss. I told him to leave and he said he will do what he f-
                --ing wants and I can’t stop him from coming in this store if I
                want to try, he will make sure I will f---ing know what he can
                and can’t do. I feel very threatened by him and his actions and
                behavior. I do not feel safe with him.
       3
           The video surveillance did not include audio.


                                               3
investigation, Mr. Zsigray was charged with criminal harassment pursuant to W. Va. Code

§ 61-2-9a(b). 4 The matter proceeded to a jury trial in magistrate court. Ms. Langman

testified during this trial. The jury found Mr. Zsigray not guilty of criminal harassment.

                 After the magistrate court trial concluded, Mr. Zsigray filed a complaint

alleging defamation, outrage, and intentional infliction of emotional distress against Ms.

Langman, and her employer, the J.W. Ebert Corporation, d/b/a McDonalds. The

defamation claim was based on 1) Ms. Langman’s oral and written statements to Trooper

Varner, and 2) her testimony during the magistrate court trial. The complaint alleged that

the defendants, Ms. Langman and the J.W. Ebert Corporation, “slandered and libeled the

Plaintiff by intentionally and maliciously making false and misleading statements both

orally and in writing in the public domain and in Court with the intent to damage . . . the

Plaintiff.”

                 Ms. Langman filed a Rule 12(b)(6) motion to dismiss Mr. Zsigray’s lawsuit.

While this motion sought to dismiss the entire lawsuit, it mainly addressed the defamation

claim.       Ms. Langman argued that her statements “were not defamatory, they were

privileged communications and they were not false statements.” Further, Ms. Langman

asserted that her statements “are absolutely privileged as they were made to law




        W. Va. Code § 61-2-9a(b) provides “(b) Any person who repeatedly harasses or
         4

repeatedly makes credible threats against another is guilty of a misdemeanor and, upon
conviction thereof, shall be incarcerated in the county or regional jail for not more than six
months or fined not more than one thousand dollars, or both.”

                                              4
enforcement as a preliminary step to initiation of a judicial action and then to the jury in

the pendency of the judicial action.” Ms. Langman argued that if the circuit court

determined that her statements to Trooper Varner and in the magistrate court trial were not

absolutely privileged, they “are still [entitled to] qualified privilege as they were made by

[Ms. Langman] in an attempt to protect herself, her employees and the Defendant

McDonalds’ interests.”

              The circuit court granted Ms. Langman’s motion to dismiss the defamation

claim by order entered on April 17, 2017. The circuit court determined that Ms. Langman’s

statements to Trooper Varner were “made during the institution of a judicial proceeding,

and therefore those statements are . . . absolutely privileged.” The circuit court also found

that Ms. Langman’s “statements made at the [magistrate court] trial were made in the

course of a judicial proceeding and are therefore absolutely privileged.” The circuit court

denied the motion to dismiss on the outrage and intentional infliction of emotional distress

claims, and the case proceeded to discovery.

              Following discovery, Ms. Langman filed a motion for summary judgment on

the outrage and intentional infliction of emotional distress claims. The circuit court granted

the motion, concluding that

                     [t]he Court finds that Defendant Langman’s conduct
              cannot reasonably be considered so extreme and outrageous as
              to constitute the intentional or reckless infliction of emotional
              distress. Defendant Langman was working in a public place,
              and she had just encountered the plaintiff for a second time,
              wherein the plaintiff, by his own admission, for a second time
              used inappropriate and aggressive language towards her. It
              does not exceed the bounds of decency or offend community

                                              5
              notions of acceptable conduct for an individual working in a
              restaurant to report an incident with a customer to law
              enforcement. Seeking the assistance of law enforcement and
              the criminal justice system is not extreme and outrageous
              conduct as a matter of law.

              Additionally, the court concluded that based on Mr. Zsigray’s own testimony

regarding the incident, “the Court does not find that it [Ms. Langman’s reporting the

incident to the police] was extreme or outrageous.” After the circuit court entered its

summary judgment order on April 20, 2018, Mr. Zsigray filed the instant appeal.

                             II. STANDARD OF REVIEW

              Mr. Zsigray appeals the circuit court’s orders granting Ms. Langman’s 1)

Rule 12(b)(6) motion to dismiss the defamation claim, and 2) summary judgment motion

on the outrage and intentional infliction of emotional distress claims. We therefore set

forth our standards of review when considering a circuit court’s ruling on a Rule 12(b)(6)

motion to dismiss and on a summary judgment motion.

              This Court has explained that “[t]he purpose of a motion under Rule 12(b)(6)

is to test the formal sufficiency of the complaint.” Collia v. McJunkin, 178 W. Va. 158,

159, 358 S.E.2d 242, 243 (1987) (citations omitted). “‘The trial court, in appraising the

sufficiency of a complaint on a Rule 12(b)(6) motion, should not dismiss the complaint

unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.’ Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct.

99, 2 L.Ed.2d 80 (1957).” Syl. Pt. 3, Chapman v. Kane Transfer Co., Inc., 160 W. Va. 530,

236 S.E.2d 207 (1977). “Dismissal for failure to state a claim is proper where it is clear


                                             6
that no relief could be granted under any set of facts that could be proved consistent with

the allegations.” Murphy v. Smallridge, 196 W. Va. 35, 36, 468 S.E.2d 167, 168 (1996)

(Internal quotation omitted.) Further, “[a]ppellate review of a circuit court’s order granting

a motion to dismiss a complaint is de novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott

Runyan Pontiac-Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).

              We have held that “[a] circuit court’s entry of summary judgment is reviewed

de novo.” Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994). Further,

              [s]ummary judgment is appropriate if, from the totality of the
              evidence presented, the record could not lead a rational trier of
              fact to find for the nonmoving party, such as where the
              nonmoving party has failed to make a sufficient showing on an
              essential element of the case that it has the burden to prove.

Syl. Pt. 2, Williams v. Precision Coil, Inc., 194 W. Va. 52, 459 S.E.2d 329 (1995). With

these standards as guidance, we proceed to consider the parties’ arguments.

                                      III. ANALYSIS

              Mr. Zsigray alleges that the circuit court erred in granting Ms. Langman’s 1)

motion to dismiss the defamation claim, and 2) summary judgment motion on the outrage

and intentional infliction of emotional distress claims. We address each argument in turn.

                                      A. Defamation

              We first consider the circuit court’s ruling granting Ms. Langman’s motion

to dismiss Mr. Zsigray’s defamation claim. The initial step when assessing a




                                              7
defamation/libel claim 5 is to determine whether the plaintiff is a public or private figure.6

There is no question that Mr. Zsigray is a private figure. This Court set forth the elements

of a defamation action by a private individual in syllabus point one of Crump v. Beckley

Newspapers, Inc., 173 W. Va. 699, 320 S.E.2d 70 (1983): “The essential elements for a

successful defamation action by a private individual are (1) defamatory statements; (2) a

nonprivileged communication to a third party; (3) falsity; (4) reference to the plaintiff; (5)

at least negligence on the part of the publisher; and (6) resulting injury.”

              The Court summarized the Crump standard in Bine v. Owens, 208 W. Va.

679, 683, 542 S.E.2d 842, 846 (2000), stating that

              to have a defamation claim, a plaintiff must show that false and
              defamatory statements were made against him, or relating to
              him, to a third party who did not have a reasonable right to
              know, and that the statements were made at least negligently
              on the part of the party making the statements, and resulted in
              injury to the plaintiff.



       5
          Mr. Zsigray’s defamation action concerns both written and oral allegations. See
Syl. Pt. 8, Greenfield v. Schmidt Baking Co., Inc., 199 W. Va. 447, 485 S.E.2d 391 (1997)
(“Defamation published in written form, as opposed to spoken form, constitutes libel.”).
       6
        In syllabus point two of State ex rel. Suriano v. Gaughan, 198 W. Va. 339, 480
S.E.2d 548 (1996), this Court held:

                     Under West Virginia law, a libel plaintiff’s status sets
              the standard for assessing the defendant’s conduct. Plaintiffs
              who are public officials or public figures must prove by clear
              and convincing evidence that the defendants made their
              defamatory statement with knowledge that it was false or with
              reckless disregard of whether it was false or not. Private figures
              need only show that the defendants were negligent in
              publishing the false and defamatory statement.

                                              8
              Mr. Zsigray’s complaint alleges two distinct instances of defamation: 1) Ms.

Langman’s testimony during Mr. Zsigray’s magistrate court trial, and 2) her oral and

written statements to Trooper Varner during his investigation of the chicken sandwich

incident. The circuit court concluded that Mr. Zsigray could not satisfy the second Crump

element—nonprivileged communication to a third party.           It ruled that both of Ms.

Langman’s statements—her trial testimony and her statement to Trooper Varner—are

“absolutely privileged” under our case law. We review each of these rulings.

              First, we consider whether the circuit court erred by ruling that Ms.

Langman’s testimony during the magistrate court trial was absolutely privileged. This

Court discussed witness immunity in Davis ex rel. Davis v. Wallace, 211 W. Va. 264, 267,

565 S.E.2d 386, 389 (2002):

              The law regarding witness immunity is sparse in West Virginia
              . . . Historically, in West Virginia and in other jurisdictions,
              witnesses have been regarded as having an absolute immunity
              regarding their testimony given during a trial. This immunity
              encourages witnesses to speak freely without the specter of
              subsequent retaliatory litigation for their good faith testimony.
              The immunity was created at common law to shield the
              percipient [fact] witness who was called into court to testify as
              to what he saw, heard, or did that was relevant to an issue in
              the case.

(Emphasis added, internal citation and quotation omitted.) 7




       7
         A number of courts outside of our jurisdiction have held that judicial witnesses
enjoy absolute immunity from defamation claims based on their trial testimony. In Rioux
v. Barry, 927 A.2d 304, 307-08 (Conn. 2007), Connecticut’s Supreme Court explained that


                                             9
              Additionally, in Wilson v. Bernet, 218 W. Va. 628, 625 S.E.2d 706 (2005),

this Court addressed whether the testimony of an adverse expert witness should be

absolutely privileged. The Court held that “[a]n adverse expert witness enjoys civil

immunity for his/her testimony and/or participation in judicial proceedings where such

testimony and/or participation are relevant to said judicial proceedings.” Syl. Pt. 2, Wilson.

In reaching this holding, the Court in Wilson relied on a United States Supreme Court case




              [t]he purpose of affording absolute immunity to those who
              provide information in connection with judicial and quasi-
              judicial proceedings is that in certain situations the public
              interest in having people speak freely outweighs the risk that
              individuals will occasionally abuse the privilege by making
              false and malicious statements. . . . [T]he possibility of
              incurring the costs and inconvenience associated with
              defending a [retaliatory] suit might well deter a citizen with a
              legitimate grievance from filing a complaint. . . . Put simply,
              absolute immunity furthers the public policy of encouraging
              participation and candor in judicial and quasi-judicial
              proceedings. This objective would be thwarted if those persons
              whom the common-law doctrine [of absolute immunity] was
              intended to protect nevertheless faced the threat of suit.

(Internal citation omitted.) See also Browne v. Saunders, 768 A.2d 467 (Del. 2001)
(Witnesses are absolutely immune from liability at common law for making false or
defamatory statements in judicial proceedings as long as the statements were related to the
proceeding); Doe v. Roe, 295 F. Supp. 3d 664 (E.D. Va. 2018) (In Virginia, a testifying
witness enjoys absolute immunity for any defamatory statements made during a judicial
proceeding, provided those statements are relevant to the subject matter of the proceeding);
Thomas v. State, 294 F. Supp. 3d 576 (N.D. Tex. 2018) (Absolute privilege to parties and
witnesses who participate in judicial proceedings from having to answer civil actions in
damages for libel or slander extends to any statement made by the judge, jurors, counsel,
parties or witnesses, and attaches to all aspects of the proceedings).


                                             10
that discussed the common law history and rationale underlying witness immunity from

civil damages:

              Preeminent among such tribunals is the United States Supreme
              Court, which addressed the immunity issue in Briscoe v.
              LaHue, 460 U.S. 325, 103 S.Ct. 1108, 75 L.Ed.2d 96 (1983).
              Reviewing early English and American jurisprudence, the
              Court explained that “the common law’s protection for
              witnesses is a tradition . . . well grounded in history and
              reason.” 460 U.S. at 334, 103 S.Ct. at 1115, 75 L.Ed.2d at 107.
              “In short, the common law provided absolute immunity from
              subsequent damages liability for all persons . . . who were
              integral parts of the judicial process.” 460 U.S. at 335, 103
              S.Ct. at 1115-16, 75 L.Ed.2d at 108. Such protection was
              deemed to be necessary in order that “the paths which lead to
              the ascertainment of truth should be left as free and
              unobstructed as possible.” 460 U.S. at 333, 103 S.Ct. at 1114,
              75 L.Ed.2d at 106. For this reason, “[t]he common law
              recognized that . . . [a]bsolute immunity is . . . necessary to
              assure that . . . witnesses can perform their . . . function . . .
              without harassment or intimidation.” 460 U.S. at 335, 103 S.Ct.
              at 1115, 75 L.Ed.2d at 108. Such immunity traditionally was
              conditioned only upon the prerequisite that the witness’s
              “statements were relevant to the judicial proceeding” in which
              they were made. 460 U.S. at 331, 103 S.Ct. at 1113, 75 L.Ed.2d
              at 105.

218 W. Va. at 632-33, 625 S.E.2d at 710-11 (Internal quotations and citation omitted.) 8




       8
         In Briscoe, the United States Supreme Court recognized that a witness who could
be sued for damages “might be reluctant to come forward to testify. . . . And once a witness
is on the stand, his testimony might be distorted by the fear of subsequent liability.” 460
U.S. 325, 333, 103 S.Ct. 1108, 1114 (1983). Further, the Supreme Court noted that “[a]
witness who knows that he might be forced to defend a subsequent lawsuit, and perhaps to
pay damages, might be inclined to shade his testimony in favor of the potential plaintiff, to
magnify uncertainties, and thus to deprive the finder of fact of candid, objective, and
undistorted evidence.” Id. Based on these concerns, the Supreme Court concluded that
“the truth-finding process is better served if the witness’ testimony is submitted to the

                                             11
                In Collins vs. Red Roof Inns, Inc., 211 W. Va. 458, 566 S.E.2d 595 (2002),

this Court considered whether a party to a prospective lawsuit is absolutely privileged to

publish defamatory material about a third person. The Court, relying on the Restatement

(Second) of Torts § 587 (1977), 9 answered the question in the affirmative and held that

                       [p]rior to the filing of a prospective judicial proceeding,
                a party to a dispute is absolutely privileged to publish
                defamatory matter about a third person who is not a party to
                the dispute only when (1) the prospective judicial action is
                contemplated in good faith and is under serious consideration;
                (2) the defamatory statement is related to the prospective
                judicial proceeding; and (3) the defamatory matter is published
                only to persons with an interest in the prospective judicial
                proceeding.

Syl. Pt. 2, Collins.

                While the Court in Collins did not address the precise factual scenario before

us—a fact witness making an allegedly defamatory statement about a party to a lawsuit

during her trial testimony—its holding is instructive to the instant case. The Court in




crucible of the judicial process so that the factfinder may consider it, after cross-
examination, together with the other evidence in the case to determine where the truth lies.”
460 U.S. at 333-34, 103 S.Ct. at 1114-15, 75 L.Ed.2d at 106-07 (Internal quotation and
citation omitted.)
       9
           The Restatement (Second) of Torts § 587 provides, in relevant part:

                A party to private litigation . . . is absolutely privileged to
                publish defamatory matter concerning another in
                communications preliminary to a proposed judicial
                proceeding, or in the institution of or during the course and as
                a part of, a judicial proceeding in which he participates, if the
                matter has some relation to the proceeding.

                                               12
Collins noted that, in general, absolute privilege attaches to a party in a judicial proceeding

“based upon the public interest of encouraging access to the court system while facilitating

the truth-seeking process therein.” 211 W. Va. at 464, 566 S.E.2d at 601 (Internal citation

omitted.) We find this rationale applies equally to the present case.

              Further, as in Collins, we find guidance on this issue in the Restatement

(Second) of Torts. It provides “[a] witness is absolutely privileged to publish defamatory

matter concerning another in communications preliminary to a proposed judicial

proceeding or as a part of a judicial proceeding in which he is testifying, if it has some

relation to the proceeding.” Restatement (Second) of Torts § 588 (1977) (Emphasis added.)

One comment to § 588 provides the rationale for this rule:

              a. The function of witnesses is of fundamental importance in
              the administration of justice. The final judgment of the tribunal
              must be based upon the facts as shown by their testimony, and
              it is necessary therefore that a full disclosure not be hampered
              by fear of private suits for defamation. The compulsory
              attendance of all witnesses in judicial proceedings makes the
              protection thus accorded the more necessary. The witness is
              subject to the control of the trial judge in the exercise of the
              privilege. For abuse of it, he may be subject to criminal
              prosecution for perjury and to punishment for contempt.

              This Court has also addressed absolute privilege in the context of a lawyer

disciplinary proceeding. Rule 2.7 of the West Virginia Rules of Lawyer Disciplinary

Procedure provides

              [a]ll information provided, documents filed or testimony given
              with respect to any complaint, investigation or proceeding
              under these rules shall be privileged in any action for
              defamation. All members of the Board, of the Lawyer
              Committee on Assistance and Intervention, Disciplinary

                                              13
              Counsel, and their employees, shall be absolutely immune
              from civil suit in the same manner as members of the judiciary
              in this State for any conduct in the course of their official
              duties.

              In Farber v. Dale, 182 W. Va. 784, 787, 392 S.E.2d 224, 227 (1990), this

Court ruled that “a defendant who has been sued for libel as a result of testimony given

before the West Virginia State Bar Legal Ethics Committee is entitled to absolute immunity

from such suit, as provided by Article VI, Section 43 of the West Virginia State Bar

Constitution.”

              Based on all of the foregoing, including our prior case law, the Supreme

Court’s ruling in Briscoe, and the Restatement (Second) of Torts, we hold that judicial fact

witnesses enjoy absolute immunity from defamation claims based on their trial testimony

where such testimony is relevant to the judicial proceeding. 10 Therefore, we agree with the




       10
           As previously discussed, this Court held in syllabus point two of Wilson that an
adverse expert witness enjoys civil immunity for their testimony in a judicial proceeding
where such testimony is relevant to the judicial proceeding. 218 W. Va. 628, 625 S.E.2d
706. The Court in Wilson cautioned that “[i]n rendering this ruling, we do not, however,
address those circumstances in which an expert witness’s testimony or participation in
judicial proceedings may constitute criminal activity insofar as Dr. Wilson has not alleged
in his underlying civil action that any of the defendants’ actions rise to the level of criminal
conduct.” 218 W. Va. at 635, 625 S.E.2d at 713. Likewise, we note that our ruling herein
addresses the facts of the present case—a fact witness facing a defamation claim based on
her trial testimony. We echo comment a. to § 588 of the Restatement (Second) of Torts
which provides that “[t]he witness is subject to the control of the trial judge in the exercise
of the privilege. For abuse of it, he [or she] may be subject to criminal prosecution for
perjury and to punishment for contempt.”

                                              14
circuit court’s ruling that Ms. Langman’s testimony during the magistrate court trial is

entitled to absolute immunity from Mr. Zsigray’s defamation claim.

              Next, we review the circuit court’s ruling that Ms. Langman’s statements to

Trooper Varner, made during his investigation of the chicken sandwich incident, were also

absolutely privileged. The circuit court explained that these statements were “made during

the institution of a judicial proceeding, and therefore those statements are . . . absolutely

privileged.” We disagree with the circuit court’s ruling and conclude that Ms. Langman’s

statements made to Trooper Varner during his investigation are potentially entitled to

qualified privilege, rather than absolute privilege.

              We have previously held that “‘[t]he existence or nonexistence of a

qualifiedly privileged occasion . . . in the absence of controversy as to the facts, [is a]

question [ ] of law for the court.’ Syl. pt. 3, Swearingen v. Parkersburg Sentinel Co., 125

W.Va. 731, 26 S.E.2d 209 (1943).” Syl. Pt. 6, Crump, 173 W. Va. 699, 320 S.E.2d 70.

This Court further addressed qualified privilege in syllabus point four of Dzinglski v.

Weirton Steel Corp., 191 W. Va. 278, 445 S.E.2d 219 (1994):

                      Qualified privileges are based upon the public policy
              that true information be given whenever it is reasonably
              necessary for the protection of one’s own interests, the interests
              of third persons or certain interests of the public. A qualified
              privilege exists when a person publishes a statement in good
              faith about a subject in which he has an interest or duty and
              limits the publication of the statement to those persons who
              have a legitimate interest in the subject matter; however, a bad
              motive will defeat a qualified privilege defense.




                                             15
              Qualified privileges have been recognized in a number of situations,

including the discharge of a public duty, reports of public proceedings, and “fair comment

on matters of public concern.” Crump, 173 W. Va. at 707, 320 S.E.2d at 78 (Citations

omitted.) “Although motive is irrelevant when an absolute privilege is involved, a bad

motive will defeat a qualified privilege defense.” Id. 11

              In a case similar to the present matter, Wal-Mart was sued for defamation by

a customer after an employee contacted the police based on the belief that the customer

may have been engaging in a fraudulent scheme. The Court in Belcher v. Wal-Mart Stores,

Inc., 211 W.Va. 712, 568 S.E.2d 19 (2002), determined that qualified privilege attached to

the employee’s statement to the police officer. The Court explained that

              [t]he Wal-Mart employees recognized a legitimate need to
              investigate a suspicious receipt in the context of the ongoing
              investigation into the theft of a similar computer from a
              Pennsylvania store by the use of a falsified receipt obtained
              from the Nitro store. The receipt used in the Pennsylvania
              connivance had been obtained from the Nitro store on the same
              date as the Appellant’s receipt and was for the same item.
              Under those circumstances, we find that the communication to
              the police officer was privileged and such communication does
              not subject Wal-Mart to liability for defamation.

211 W. Va. at 720, 568 S.E.2d at 27.




       11
           In addition to a bad motive, the Court in Crump noted four instances in which a
qualified privilege may be defeated: 1) an intentional publication of false defamatory
material; 2) a publication of false defamatory material in reckless disregard for its truth or
falsity; 3) a publication of false defamatory material made to persons who have no reason
to receive the information; and 4) a publication of false defamatory material with a primary
purpose unrelated to the purpose of the privilege. 173 W. Va. at 707, 320 S.E.2d at 78.

                                              16
              As in Belcher, Ms. Langman asserts that her statements were entitled to

qualified privilege because they were made in good faith about a subject in which she had

an interest (her safety), and they were limited to the person who had a legitimate interest

in the subject, Trooper Varner. We agree with Ms. Langman that her statements to Trooper

Varner are potentially entitled to qualified privilege. However, we find that the circuit

court erred by granting the motion to dismiss on the defamation claim regarding Ms.

Langman’s statements to Trooper Varner.

              Mr. Zsigray’s complaint alleged that Ms. Langman “slandered and libeled

the Plaintiff by intentionally and maliciously making false and misleading statements both

orally and in writing in the public domain . . . with the intent to damage . . . the Plaintiff”

(Emphasis added.) For purposes of Ms. Langman’s motion to dismiss, the circuit court

was required to construe the complaint “in the light most favorable to plaintiff, and its

allegations are to be taken as true.” Lodge Distrib. Co., Inc. v. Texaco, Inc., 161 W. Va.

603, 605, 245 S.E.2d 157, 158 (1978). Because Mr. Zsigray’s complaint alleged that Ms.

Langman had a bad motive (“maliciously making false and misleading statements”) when

making her statements to Trooper Varner, his complaint included sufficient allegations to

withstand a motion to dismiss on this portion of the defamation claim. We therefore reverse

the circuit court’s order granting Ms. Langman’s motion to dismiss the defamation claim

regarding the statements she made to Trooper Varner during his investigation. We remand




                                              17
this matter to the circuit court for further proceedings on this aspect of the defamation

claim. 12

            B. Outrage/Intentional Infliction of Emotional Distress Claims

              Mr. Zsigray’s final assignment of error is that the circuit court erred by

granting Ms. Langman’s motion for summary judgment on the outrage and intentional

infliction of emotional distress claims. After review, we find no error with the circuit

court’s ruling.

              The circuit court correctly treated Mr. Zsigray’s allegations of outrage and

intentional infliction of emotional distress as a single claim. 13 This Court set forth the




       12
          Because discovery has already taken place, we leave it to the circuit court to
determine whether additional discovery on this specific issue is necessary on remand. To
be clear, our ruling that the circuit court erred by granting the motion to dismiss on this
aspect of the defamation claim does not preclude Ms. Langman from seeking summary
judgment on this issue. We note that the Court in Belcher found that the employee’s report
to the police was entitled to qualified privilege after discovery occurred and after Wal-Mart
filed a motion for summary judgment. If a summary judgment motion is filed, the circuit
court will need to determine whether there is any evidentiary support for Mr. Zsigray’s
allegation that Ms. Langman had a bad motive when giving her statements to Trooper
Varner. If the circuit court concludes that there is no evidentiary support for this allegation,
Ms. Langman would be entitled to qualified immunity, and summary judgment would be
appropriate.
       13
           See Beasley v. Mayflower Vehicle Sys., Inc., No. 13-0978, 2014 WL 2681689
(W.Va. June 13, 2014) (Memorandum Decision) (Intentional infliction of emotional
distress is also known as the tort of outrage); Whitehair v. Highland Memory Gardens, Inc.,
174 W.Va. 458, 460, 327 S.E.2d 438, 440 (1985) (The intentional infliction of emotional
distress is sometimes known as the tort of outrage). See also, Syl. Pt. 6, in part, Harless v.
First Nat’l Bank in Fairmont, 169 W. Va. 673, 289 S.E.2d 692 (1982) (“One who by
extreme and outrageous conduct intentionally or recklessly causes severe emotional
distress to another is subject to liability for such emotional distress[.]”).

                                              18
required showing a plaintiff must make to prevail on a claim of intentional infliction of

emotional distress in syllabus point three of Travis v. Alcon Labs., Inc., 202 W. Va. 369,

504 S.E.2d 419 (1998):

                      In order for a plaintiff to prevail on a claim for
              intentional or reckless infliction of emotional distress, four
              elements must be established. It must be shown: (1) that the
              defendant’s conduct was atrocious, intolerable, and so extreme
              and outrageous as to exceed the bounds of decency; (2) that the
              defendant acted with the intent to inflict emotional distress, or
              acted recklessly when it was certain or substantially certain
              emotional distress would result from his conduct; (3) that the
              actions of the defendant caused the plaintiff to suffer emotional
              distress; and, (4) that the emotional distress suffered by the
              plaintiff was so severe that no reasonable person could be
              expected to endure it.

              The Court in Travis addressed a circuit court’s initial role when assessing a

defendant’s conduct in an intentional infliction of emotional distress claim:

                      In evaluating a defendant’s conduct in an intentional or
              reckless infliction of emotional distress claim, the role of the
              trial court is to first determine whether the defendant’s conduct
              may reasonably be regarded as so extreme and outrageous as
              to constitute the intentional or reckless infliction of emotional
              distress. Whether conduct may reasonably be considered
              outrageous is a legal question, and whether conduct is in fact
              outrageous is a question for jury determination.

Syl. Pt. 4.

              This Court has provided that the conduct giving rise to an action for

intentional infliction of emotional distress has been described as being

              so outrageous in character, and so extreme in degree, as to go
              beyond all possible bounds of decency, and to be regarded as
              atrocious, and utterly intolerable in a civilized community.
              Generally, the case is one in which the recitation of the facts to

                                             19
             an average member of the community would arouse his
             resentment against the actor, and lead him to exclaim,
             “Outrageous!”

Tanner v. Rite Aid of W. Va., Inc., 194 W. Va. 643, 651, 461 S.E.2d 149, 157 (1995)

(quoting Restatement (Second) of Torts § 46(1) Comment (d) (1965)).

             Guided by the foregoing, the circuit court in the instant case concluded that:

             Defendant Langman’s conduct cannot reasonably be
             considered so extreme and outrageous as to constitute the
             intentional or reckless infliction of emotional distress.
             Defendant Langman was working in a public place, and she
             had just encountered the plaintiff for a second time, wherein
             the plaintiff, by his own admission, for a second time used
             inappropriate and aggressive language towards her. It does not
             exceed the bounds of decency or offend community notions of
             acceptable conduct for an individual working in a restaurant to
             report an incident with a customer to law enforcement.
             Seeking the assistance of law enforcement and the criminal
             justice system is not extreme and outrageous conduct as a
             matter of law.

             We agree with the circuit court’s analysis and conclusion. Mr. Zsigray

admitted that on two occasions, he complained about his order at McDonalds, was

promptly given a refund, and then directed vulgar language at Ms. Langman. Further, Mr.

Zsigray admitted that Ms. Langman never directed any vulgar language toward him.

Instead, after the second time Mr. Zsigray directed vulgar language at her, Ms. Langman

reported the incident to the police, an investigation occurred, and Trooper Varner

determined that Mr. Zsigray should be charged with criminal harassment.

             We find that Mr. Zsigray’s allegations fall far short of the required showing

a plaintiff must make to demonstrate that a defendant’s conduct may reasonably be


                                           20
regarded as so extreme and outrageous as to constitute the intentional or reckless infliction

of emotional distress.       We therefore affirm the circuit court’s order granting Ms.

Langman’s summary judgment motion on the outrage and intentional infliction of

emotional distress claims.

                                    IV. CONCLUSION

              We affirm the circuit court’s April 20, 2018, order granting summary

judgment on the outrage and intentional infliction of emotional distress claims. We affirm,

in part, and reverse, in part, the circuit court’s April 17, 2017, order granting Ms.

Langman’s motion to dismiss the defamation claim. We remand this matter to the circuit

court for further proceedings consistent with this Opinion.



                         Affirmed, in part, reversed, in part, and remanded with directions.




                                             21